Citation Nr: 0813748	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-11 304	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, to include as secondary 
to service-connected right ankle fracture.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability, to include as 
secondary to service-connected right ankle fracture.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to service-connected right ankle fracture.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
right ankle fracture.

7.  Entitlement to a disability evaluation in excess of 20 
percent for a right ankle fracture with osteoarthritis.

8.  Entitlement to a compensable disability evaluation for 
right small finger fracture with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1971 to June 1975 and in the United States 
Army from October 1984 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated in September 2005 and January 2007.  As 
both of these appeals have been timely perfected and have 
been merged for the purpose of this adjudication.

The veteran filed his original claims of entitlement to 
service connection for a right knee disability and a low back 
disability in October 1996.  By rating decision in December 
1996, the veteran's claims were denied.  The veteran did not 
appeal this rating.  In December 2001, the veteran filed a 
claim of entitlement to service connection for a right 
shoulder disability.  He also requested a reopening of his 
claim for service connection for right knee disability.  By 
rating decision in June 2002, the veteran's claim was denied.  
Again, the veteran did not appeal this rating.  The veteran 
filed a petition to reopen the aforementioned claims in May 
2005.  The September 2005 rating decision denied these claims 
due to lack of new and material evidence.  Inexplicably, the 
March 2006 statement of the case, addressed these claims on 
the merits.

To establish jurisdiction over the issues of service 
connection for a right knee disability, a low back disability 
and a right shoulder disability, the Board must first 
consider the issue of whether new and material evidence has 
been submitted to reopen the claims.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully in the analysis section below, new 
and material evidence has been submitted to reopen the claims 
of entitlement to service connection for a low back 
disability and a right shoulder disability.  New and material 
evidence has not been received sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2007, who was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7102(b) (West 2002 & Supp. 2007) and who participated in this 
decision.  A transcript of that proceeding has been 
associated with the claims file.


The issues of entitlement to service connection for a right 
shoulder disability, bilateral hearing loss and bilateral 
tinnitus as well as the issues of entitlement to increased 
disability ratings for fracture of the right little finger 
and right ankle fracture are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be informed if further action on his part is 
required.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in December 1996 on the basis that there was no 
evidence of a chronic disability of the spine; and, the 
veteran did not appeal this decision.

2.  Evidence received since the December 1996 decision 
relates to unestablished facts necessary to substantiate the 
claim of service connection for a low back disability, to 
include as secondary to service-connected right ankle 
fracture, and raises a reasonable possibility of 
substantiating the claim.

3.  The RO denied service connection for a right shoulder 
disability in June 2002 on the basis that there was no 
evidence of a chronic shoulder disability; and, the veteran 
did not appeal this decision.

4.  Evidence received since the June 2002 decision relates to 
unestablished facts necessary to substantiate the claim of 
service connection for a right shoulder disability, to 
include as secondary to service-connected right ankle 
fracture, and raises a reasonable possibility of 
substantiating the claim.

5.  In a decision dated in June 2002, the RO confirmed a 
previous (December 1996) RO decision that denied service 
connection for right knee pain, which had been based on the 
finding that there was no relationship between a disability 
or the right knee and his active military service; and, the 
veteran did not appeal this decision.

6.  Evidence received since the June 2002 rating decision is 
new to the claims file, but does not relate to unestablished 
facts necessary to substantiate the claim of whether a right 
knee disability, to include as secondary to service-connected 
fracture of the right ankle with osteoarthritis, was incurred 
or aggravated in service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.  A low back disability is not shown by competent medical 
evidence to be linked to service or the veteran's service-
connected right ankle fracture.

8.  The veteran does not have a currently diagnosed bilateral 
hip disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's final, unappealed December 1996 decision, and the claim 
for service connection for a low back disability, to include 
as secondary to service-connected right ankle fracture, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. 
§ 3.156 (2007).

2.  New and material evidence has been received since the 
RO's final, unappealed June 2002 decision, and the claim for 
service connection for right shoulder disabilities, to 
include as secondary to service-connected right ankle 
fracture, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  New and material evidence has not been received for the 
claim of entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
right ankle fracture; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


4.  A low back disability was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1133, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

5.  A bilateral hip disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.310 (2007); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in June 2005 and October 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The aforementioned letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Though the veteran was provided 
with appropriate notice of how disability ratings and 
effective dates are assigned in the October 2006 notice 
letter, any questions as these matters are rendered moot 
since the Board has determined that the preponderance of the 
evidence is against the claims for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the veteran's petition to reopen his claims of 
entitlement to service connection for a low back, right 
shoulder and right knee disabilities, the June 2005 letter 
appropriately informed him of the reasons his prior claims 
were denied and the evidence required to reopen his claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The veteran was afforded a VA medical examination in 
September 2005 to obtain an opinion as to whether his low 
back disability can be directly attributed to service.  
Further examination or opinion is not needed on the low back 
disability claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

The Board also concludes an examination is not needed 
regarding the veteran's claim of entitlement to service 
connection for a bilateral hip disability because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim for a bilateral hip 
disability since it could not provide evidence of a past 
event.  Additionally, there is no evidence that the veteran's 
current hip pain has been diagnosed, nor is there evidence 
that any such pain is secondary to a service-connected 
disability.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

A.  Right Shoulder Disabilities and Low Back Disability

The issues for resolution before the Board are whether new 
and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for a 
right shoulder disability and a low back disability, to 
include as secondary to service-connected right ankle 
fracture.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In December 1996 and June 2002, the RO denied service 
connection for a low back disability and a right shoulder 
disability, to include as secondary to service-connected 
right ankle fracture, respectively.

The December 1996 and June 2002 RO decisions are final.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).  Although the 
veteran was treated for low back and right shoulder 
complaints in service and diagnosed with mechanical low back 
pain, the RO determined that the veteran's in-service 
complaints/injuries were acute and transitory and he had no 
chronic residuals.  It was also determined that at the time 
the rating decisions denied the veteran's claims, he did not 
have current diagnoses of low back or right shoulder 
disabilities.

At the time of the December 1996 denial of the low back 
disability claim, only the veteran's service medical records 
(from June 1971 to June 1975 and from October 1984 to 
February 1994) were of record.  At the time of the June 2002 
denial of the right shoulder disability claim, evidence of 
record included: service medical records; treatment records 
from Oklahoma Orthopedics, dated December 24, 1996; treatment 
records from Bryan Memorial Hospital (John C. Yeakley, M.D.) 
for the period September 3, 1996 to September 30, 1996 and 
the VA examination report, dated March 4, 2002.

Evidence received in the current application to reopen the 
claims of service connection for a low back disability and 
right shoulder disabilities, to include as secondary to 
service-connected right ankle fracture, includes medical 
evidence from St. Anthony's Hospital, Oklahoma Spine 
Hospital, Tower Day Surgery, Tulio Figaroa, M.D., John W. 
Ellis, M.D., Steven Coupens, M.D., Robert L. Remondino, M.D., 
and Bradley Haskell, M.D.  The veteran has been diagnosed 
with right shoulder impingement, AC joint degenerative joint 
disease and chondromalacia, Grade 4 and degenerative disc 
disease with associated facet arthropathy at L5-S1.

As noted, claims of entitlement to service connection for a 
low back disability and a right shoulder disability, to 
include as secondary to service-connected right ankle 
fracture, were denied in December 1996 and June 2002 because 
the RO found that current diagnoses of a low back disability 
and a right shoulder disability had not been rendered.  The 
Board finds that the additional evidence, which has been 
newly submitted in conjunction with the current application 
to reopen the service connection claims, is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2007).  

Having determined that new and material evidence has been 
added to the record, the veteran's claims for service 
connection for a low back disability and a right shoulder 
disability, to include as secondary to service-connected 
right ankle fracture, are reopened.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  The 
issue of entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right ankle fracture, is decided on the merits below.  
However, the Board cannot, at this point, adjudicate the 
reopened claim of entitlement to service connection for a 
right shoulder disability, to include as secondary to 
service-connected right ankle fracture, as further assistance 
is required to comply with the duty to assist.  This is 
detailed in the REMAND below.

B.  Right Knee Disability

Prior to discussing whether the veteran has submitted new and 
material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly 
as an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), holding that "direct and presumptive 
service connection are, by definition, two means (i.e. two 
theories) by which to reach the same end, namely service 
connection," and that it therefore "follows logically that 
the appellant, in seeking service connection ... did not file 
two separate claims" but rather one claim.  Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Especially of 
note is the issue of finality.  In Bingham, the Federal 
Circuit delineated an additional distinction between claims 
and theories when considering the question of finality.  It 
held that, pursuant to 38 U.S.C. § 7104(b), "finality 
attaches once a claim for benefits is disallowed, not when a 
particular theory is rejected."  421 F.3d at 1348-49.

Accordingly, the initial denial of the veteran's claim of 
entitlement to service connection for a right knee disability 
in December 1996 encompassed both direct and secondary 
service connection, regardless of the fact that the veteran 
did not raise secondary service connection as a theory of 
entitlement until his current attempt to reopen the claim.  
See Bingham, supra; Roebuck, supra.  As such, the Board will 
not view the veteran's contentions that his right knee 
disability is secondary to his service-connected right ankle 
fracture as a new claim.  The veteran must still submit new 
and material evidence in order to reopen his claim.

The veteran brought his original claim for this condition in 
October 1996.  He was denied by a rating decision of the RO 
in December 1996, finding essentially that although there was 
one incident of right knee pain in service, no laxity was 
noted nor was a diagnosis made.  The claim was denied due to 
lack of medical evidence of a chronic diagnosed disability.  
The veteran did not appeal the December 1996 denial.  That 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007).

The veteran filed a request to reopen his claim for service 
connection for right knee disability in December 2001.  In a 
decision dated in June 2002, the RO determined that the 
veteran had failed to submit new and material evidence to 
reopen the claim.  While evidence of a current right knee 
disability (chondromalacia and pathologic plica) had been 
submitted, the RO found that the evidence established that 
the veteran's knee disability was related to a post-service 
(1996) injury.  The RO determined that the "new" evidence 
was not material because it did not link the veteran's 
current knee disability to his active service.  As the 
veteran did not appeal the June 2002 denial, that decision 
also became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, since the reopening of the veteran's claim 
was denied on the basis there was no etiological link between 
a current disability of the knee and his complaints of knee 
pain in service, which had been previously found to be of an 
acute and transitory nature, for evidence to be new and 
material in this matter, (i.e., relating to an unestablished 
fact necessary to substantiate the claim, and raising a 
reasonable possibility of substantiating the claim), it would 
have to tend to show that the veteran has a current right 
knee disability and that it is the result of a disease or 
injury in service or secondary to a service-connected 
disability.

The RO received the veteran's VA and private treatment 
records, including diagnoses of mild tricompartmental 
osteoarthritis with osteophytes formation and degenerative 
joint disease.  The veteran submitted extensive medical 
records dated from 1996 to 2006, detailing treatment he 
received for a right knee disability.  This "new" evidence 
is not material, however.  The newly received evidence does 
not contain any indication that the veteran received a 
diagnosis of a right knee disability in service, nor was a 
medical nexus provided relating the veteran's current right 
knee disability to service.  

The Board finds that the evidence received since 1996, while 
relating to unestablished facts necessary to substantiate the 
claim (i.e. a current diagnosis), it does not raise a 
reasonable possibility of substantiating the claim (i.e. lack 
of medical nexus).  Therefore, the evidence is not material.  
The appeal to reopen the veteran's claim for service 
connection for a right knee disability, to include as 
secondary to service-connected right ankle fracture, is 
denied.

III.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2007); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

A.  Low Back Disability

The veteran alleges that his reopened claim of entitlement to 
service connection for a low back disability is either due to 
his left leg being shorter than his right leg (allegedly the 
result of service), secondary to his service-connected right 
ankle fracture.  He alternately argues that his low back 
disability was exacerbated by a right knee disability.  As 
indicated above, the veteran's petition to reopen his 
previously denied claim of entitlement to service connection 
for a right knee disability was denied and is therefore not 
for consideration as a basis of secondary service connection.  
Indeed, such a theory of entitlement would be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).

Review of the veteran's service medical records reflect the 
veteran's complaints of low back pain during his second 
period of service (October 1984 through February 1994).  Upon 
entry into service, the veteran's spine was considered normal 
on physical examination and the veteran did not indicate he 
suffered from any low back problems.  See Standard Form (SF) 
88 and 93, July 12, 1984.  In April 1991, the veteran was 
seen with complaints of low back pain, existing for one week 
prior to examination.  The veteran did not report any 
specific trauma to the back.  See service medical records, 
April 29, 1991.  The veteran was referred for further 
treatment.  The veteran then reported the gradual onset of 
low back pain, beginning in February 1991.  The pain was 
localized to the lumbosacral area with no radiation.  See 
service medical record, consultation sheet, April 29, 1991.  
The veteran was noted to have full range of motion and he was 
diagnosed with mechanical low back pain.  Id.  X-rays of the 
lumbar spine taken in conjunction with his complaints 
revealed no evidence of soft issue or vertebral abnormality.  
The S-I joints were normal.  The impression was a normal 
study.  See service medical records, radiologic consultation 
report, April 29, 1991.  Upon separation in September 1993, 
the veteran reported that he suffered from recurrent back 
pain for the prior nine years.  See SF 93, September 24, 
1993.  Upon clinical evaluation, the veteran's spine was 
considered normal.  There was no diagnosed spine disability.  
See SF 88, September 24, 1993.  While there is evidence that 
the veteran suffered from low back pain during service, he 
was not diagnosed with a low back disability.  

The veteran has alleged that his current low back disability 
is either the direct result of service, or secondary to his 
service-connected right ankle fracture.  At the outset, the 
Board notes that in August 2000, the veteran suffered from an 
accident during the course of his employment as a machinist.  
St. Anthony Hospital Emergency Room records establish that 
the veteran's right foot slipped while working and he fell 
forward and twisted his body to the right, injuring his low 
back.  See St. Anthony Hospital private treatment records, 
August 18, 2000.  The veteran has stated that but for his 
right ankle fracture, he would not have sustained this 
injury.
While the records submitted by the veteran are extensive, 
there is no evidence of a positive medical nexus linking the 
veteran's current disability to service or secondary to the 
service-connected right ankle fracture, other than those 
attributing the veteran's low back pain to his 2000 accident.  
To address these questions, the veteran was afforded a VA 
examination in September 2005.  The veteran reported that he 
had problems with his back in service and re-injured it in 
2000 when his right ankle gave way and he fell on the job.  
In December 2001, the veteran underwent a right L5-S1 
hemilaminectomy and discectomy.  The cost of this surgery was 
covered by workers' compensation payments.  The veteran 
reported that his low back pain was alleviated for 
approximately one year and subsequently returned.  Currently, 
the veteran reports that eating, grooming, bathing and 
dressing take a longer time than usual because he has to be 
careful.  He has no recreational activities.

The veteran was also seen prior to the VA examination to be 
fitted for a heel lift, as his left leg is shorter than his 
right.  The examiner's impression was degenerative joint 
disease with disc involvement of the lumbosacral spine, 
status post surgery in the past with limitation of function 
due to moderate to severe pain.  The examiner noted that 
after reviewing all of the veteran's medical records, the 
veteran's left leg was shorter than his right and that he was 
service-connected for a right ankle fracture.  The examiner 
opined that the veteran's leg length difference (alleged by 
the veteran to be due to service), if it contributed to his 
low back pain at all, was not the result of his service-
connected right ankle injury.  The examiner also noted that 
since the veteran's right leg was normal in size and the left 
leg was shorter, the right-sided ankle injury did not 
contribute to his degenerative joint disease.  See VA 
examination report, September 1, 2005.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's low back 
disability is related to either service or the service-
connected right ankle fracture.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his low 
back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board finds no medical evidence of record in support of 
the veteran's contentions.  Without such a nexus, the 
veteran's claim must fail.  See Hickson, Wallin, supra.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
low back disability, on a direct or secondary basis, must be 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2007).

B.  Bilateral Hip Disability

The veteran alleges that his current bilateral hip pain is 
secondary to his service-connected right ankle fracture.  The 
veteran has not alleged that his bilateral hip pain is 
directly related to service.  The service medical records do 
not contain any reference to treatment or diagnosis of a 
bilateral hip disability.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007).  

VA outpatient treatment records from April 2004 through 
November 2005 include complaints of bilateral hip pain.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Review of the remaining evidence of record, including: 
treatment records from VA, the Surgery Center of Oklahoma, 
St. Anthony's Hospital, the Ellis Clinic, Tower Day Surgery 
and Social Security Administration medical reports as well as 
the VA examinations dated in February 2004 and September 
2005, does not indicate the veteran has been diagnosed with a 
current bilateral hip disability.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists).  In 
the absence of a diagnosed bilateral hip disability, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
bilateral hip disability, on a direct or secondary basis, 
must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2007).



ORDER

The application to reopen the claim of service connection for 
a low back disability, to include as secondary to service-
connected right ankle fracture, is granted, and, to that 
extent only, the appeal is granted.  

The application to reopen the claim of service connection for 
a right shoulder disability, to include as secondary to 
service-connected right ankle fracture, is granted, and, to 
that extent only, the appeal is granted.

The appeal to reopen the claim for service connection for a 
right knee disability, to include as secondary to service-
connected right ankle fracture, is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected right ankle 
fracture, is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
right ankle fracture, is denied.



REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims 
of entitlement to service connection for a right shoulder 
disability, bilateral hearing loss and bilateral tinnitus and 
the issues of entitlement to increased disability ratings for 
fracture of the right little finger and right ankle fracture.

As noted above, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

The Board has reopened the veteran's claim of entitlement to 
service connection for a right shoulder disability.  Evidence 
of record establishes that the veteran has been diagnosed 
with right shoulder impingement, degenerative joint disease 
and chondromalacia.  Additionally, service medical records 
establish that the veteran was treated for a sore shoulder in 
November 1988.  As the veteran has not yet been afforded a VA 
examination to determine the nature and etiology of his right 
shoulder disability, he must be afforded such.  See McLendon, 
supra.

With regard to the veteran's claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus, 
the December 2006 VA examination report is not sufficient to 
render a decision on these claims.  As the Court explained in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  The December 2006 
audiological examiner concluded that it could not be 
determined whether bilateral hearing loss and/or bilateral 
tinnitus were related to service due to inconsistencies in 
testing.  This conclusion is not sufficient to render a 
decision.  As such, the veteran's claims must be remanded for 
a new VA audiological examination.

The veteran was last afforded a VA joints examination in July 
2005 to assess the severity of his right ankle fracture and 
right little finger fracture.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2007).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
In this case, testified at his December 2007 personal hearing 
that there had been a material change in the severity of the 
veteran's right ankle and right little finger disabilities 
since he was last examined.  Thus, a new examination must be 
completed.

Accordingly, these claims are REMANDED for the following 
action:

1.  The veteran must be scheduled for a 
VA joints examination to determine the 
nature and etiology of his right 
shoulder disability, to include as 
secondary to the veteran's service-
connected right ankle fracture.  The 
examiner must also determine the 
current severity of the veteran's right 
ankle disability and right little 
finger disability.  All necessary tests 
should be performed in conjunction with 
the examination.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination 
report.  

The examiner must state whether it is 
at least as likely as not that the 
veteran's current right shoulder 
disability is the result of a disease 
or injury in service.  

The examiner must state whether it is 
at least as likely as not that the 
veteran's right shoulder disability is 
secondary to the veteran's service-
connected right ankle fracture.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The examiner must then address the 
current severity of the veteran's right 
ankle disability and right little 
finger disability.

2.  The veteran must be scheduled for a 
VA audiological examination with an 
appropriate expert to determine the 
nature and etiology of his alleged 
bilateral hearing loss and bilateral 
tinnitus.  The examiner must review the 
veteran's claims file in conjunction 
with the examination.  This must be 
noted in the examination report.  


The examiner must determine if the 
veteran has diagnoses of bilateral 
hearing loss and bilateral tinnitus.  
If so, the examiner must state whether 
it is at least as likely as not that 
the veteran's bilateral hearing loss 
and bilateral tinnitus are the result 
of a disease or injury in service.  The 
Board notes that VA has already 
conceded the veteran was exposed to 
acoustic trauma in service due to his 
military occupational specialties.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The Board is obligated by law to 
ensure that the RO complies with its 
directives; where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
all directives in this remand have been 
complied with.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for a right shoulder 
disability, bilateral hearing loss and 
tinnitus and entitlement to increased 
disability ratings for a right ankle 
fracture and a fractured right little 
finger should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, these issues 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


